UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
 JOSEPH RABADI,                                                    :
                                      Plaintiff,                   :
 v.                                                                :
                                                                   :
 CITY OF YONKERS, MIRIAM E. ROCAH, in                              :
 her official capacity as district attorney for                    :
                                                                       ORDER
 Westchester County, COUNTY AUTO &                                 :
 COMMERCIAL TOWING NORTH, INC.,                                    :
                                                                       21 CV 1258 (VB)
 A.D.A. BRIAN BENDISH, AMERICREDIT                                 :
 FINANCIAL SERVICE, INC. a/k/a                                     :
 AMERICREDIT CORP. both d/b/a GENERAL                              :
 MOTORS FINANCIAL COMPANY, INC., and                               :
 LOCATION SERVICES, LLC,                                           :
                                      Defendants.                  :
---------------------------------------------------------------x

       The Court conducted a status conference today for the purpose of addressing plaintiff’s
motion for an amended writ of replevin (Doc. #49) and all other case management matters, at which
counsel for all parties appeared by telephone.
          Accordingly, it is HEREBY ORDERED:
         1.      The Court construes plaintiff’s June 28, 2021, letter (Doc. #73) as a motion for leave
to file a third amended complaint (“TAC”). On consent of all parties, plaintiff’s motion for leave to
file a TAC is GRANTED. Accordingly, the TAC (Doc. #71) is accepted for filing and is now the
operative complaint in this matter.
      2.      In light of the TAC, the motion of defendants District Attorney Miriam E. Rocah and
A.D.A Brian Bendish to dismiss the second amended complaint (Doc. #56) is TERMINATED as
moot without prejudice to refiling.
          3.      By July 13, 2021, defendants shall answer, move, or otherwise respond to the TAC.
        4.        By July 13, 2021, plaintiff shall file a letter confirming that his vehicle has been
returned.
        5.     By July 29, 2021, plaintiff shall file a letter regarding the status of settlement
discussions and whether the Court should refer the parties to the Court-annexed Mediation Program.
          The Clerk is instructed to terminate the motion. (Doc. #56).
          The Clerk is further instructed to accept the Third Amended Complaint (Doc. #71) for
filing.

Dated: June 29, 2021                                    SO ORDERED:
        White Plains, NY

                                                       ____________________________
                                                       Vincent L. Briccetti
                                                       United States District Judge
